MEMORANDUM OPINION
                                        No. 04-10-00624-CR

                                        Robert RACKLER,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 81st Judicial District Court, Wilson County, Texas
                                  Trial Court No. 04-11-202-CRW
                            Honorable Donna S. Rayes, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: October 13, 2010

DISMISSED

           Robert Rackler has filed a motion to dismiss this appeal by withdrawing his notice of

appeal. See TEX. R. APP. P. 42.2(a). We grant the motion and dismiss this appeal.



                                                  PER CURIAM


Do not publish